SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 33-19048-NY AMERICAN METAL & TECHNOLOGY, INC. (Exact Name of Small Business Issuer as specified in its charter) Delaware 22-2856171 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 633 W. 5th Street, 28th Floor Los Angeles, CA90071 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (213) 223-2321 Indicate by check mark whether the Issuer: (1) Has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports): Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (2) Has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).oYesx No As of August 16, 2010, there were 12,012,230 shares of Common Stock, $0.0001 par value per share issued and outstanding. 1 AMERICAN METAL & TECHNOLOGY, INC. TABLE OF CONTENTS FORM 10-Q PART I FINANCIAL INFORMATION Item Number Page Item 1. Financial Statements 3 Consolidated Balance Sheet as of June 30, 2010 (Unaudited)and December 31, 2009 (Audited) Consolidated Statements of Income and Other Comprehensive Income for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) Consolidated Statements of Cash Flows for theSix Months Ended June30, 2010 and 2009 (Unaudited) Notes to Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition or Plan of Operation 17 Item 3. Qualitative and Quantitative Disclosures About Market Risk 21 Item 4T. Controls and Procedures 22 PART II OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits and Reports on Form 8-K 22 Signatures 23 2 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AMERICAN METAL & TECHNOLOGY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2010 December 31, 2009 (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Investment in marketable securities Other receivables Due from related parties Advances to suppliers Inventories Prepaid expense Interest receivable Deferred tax assets-current - Total Current Assets Property, Plant And Equipment, net Intangible Assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses and other payables Income tax payable - Due to related parties Unearned revenue Total Current Liabilities Commitments - - Stockholders' Equity Common stocks; $0.0001 par value, 30,000,000 shares authorized, 12,012,230 and 10,720,268 shares issued and outstanding, respectively Additional paid-in capital Statutory reserve Accumulated other comprehensive income Retained earnings Less:Treasury stock, 44,334 shares at cost ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 AMERICAN METAL & TECHNOLOGY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For The Three Months For The Six Months Ended June 30, Ended June 30, Net sales $ Cost of goods sold ) Gross profit Operating expenses Selling expenses ) Operating and administrative expenses ) Total operating expenses ) Income (Loss) from operations ) Other income (expense) Interest income, net Unrealized loss on marketable securities ) ) Gain (Loss) on sale of marketable securities ) Other income (expense) Total other income ) Income (Loss) from continuing operations before income tax ) ) Income tax benefit ) - ) - Income (Loss) from continuing operations ) ) Loss from entity held for disposal - ) - ) Net income (loss) $ $ ) $ $ ) Earnings per share - basic and diluted: Loss from continuing operations $ $ ) $ $ ) Loss from entity held for disposal - ) - ) Net loss $ $ ) $ $ ) Weighted average shares outstanding, basic and diluted The accompanying notes are an integral part of the consolidated financial statements. 4 AMERICAN METAL & TECHNOLOGY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Six Months Ended June 30, Cash flows from operating activities: Net (Loss) Income $ $ ) Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Unrealized loss on marketable securities ) Amortization of deferred expense-warrants - Loss on disposal of marketable securities - Bad debt expenses - (Increase)/decrease in assets: Accounts receivable ) Notes receivable Other receivables ) Due from related parties ) ) Interest receivable - Inventory ) ) Advance to suppliers Prepaid expenses ) Deferred tax assets - Increase/(decrease) in liabilities: Accounts payable ) Income tax payable - Other payable and accrued expenses ) Due to related parties ) - Unearned revenue ) Net cash (used in) provided by operating activities from continuing operations ) Net cash provided by operating activities of entity held for disposal - Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchase of equipment and leasehold improvements ) ) Net purchase of marketable securities ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Purchase of treasury stock ) - Net proceeds from loans - Net cash (used in) provided by financing activities ) Net (decrease) increase in Cash and Cash Equivalents ) Effect of Exchange Rate Change on Cash and Cash Equivalents ) Cash and Cash Equivalents-Beginning Balance Cash and Cash Equivalents-Ending Balance $ $ Supplement disclosure of cash flow information: Income taxes paid $
